              Case 2:20-mj-00213-JRC Document 2 Filed 04/27/20 Page 1 of 1




 1                                                              The Honorable J. Richard Creatura
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                           NO.   MJ20-213
10                           Plaintiff,
                                                          ORDER AUTHORIZING DETENTION
11                      v.
                                                          PENDING INITIAL APPEARANCE
12
13    RAOUL V. NORMANDIA, JR.,
                             Defendant.
14
15
16 TO: The United States Marshal and any Authorized United States Officer:
17         Based upon a review of a sworn complaint, the Court finds there is probable cause
18 to believe that the defendant, RAOUL V. NORMANDIA, JR., violated Title 21, United
19 States Code, Sections 841(a)(1) and (b)(1)(C).
20         It is therefore ORDERED:
21         1. You are directed to bring the defendant before the nearest United States
22            Magistrate Judge, or other authorized judicial officer, for initial appearance as
              promptly as that hearing can be scheduled with the court.
23
24         2. Defendant shall be held in custody pending that appearance.

25         DATED this 25th day of April, 2020.

26
27                                                  J. RICHARD CREATURA
                                                    United States Magistrate Judge
28
     ORDER AUTHORIZING DETENTION – 1                                          UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     PENDING INITIAL APPEARANCE
                                                                               SEATTLE, WASHINGTON 98101
     United States v. Normandia, USAO #2020R00363                                    (206) 553-7970
